DETAILED ACTION

The Amendment filed by Applicant on 12/01/2022 is entered.

Claims 1-11 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 12/01/2022 have been fully considered and they are found unpersuasive.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 1 862 500 (hereinafter “’500”).  ‘500 teaches a  method of making a polymer composition comprising a silane cross-linkable polymer used for producing cables.  The polymer composition is prepared by adding an ethylene-acrylate copolymer, a sulfonic acid catalyst and a silane as a drying agent.  See ‘500, [0010], [0033] – [0036], [0064] – [0067].  The polymer composition is under the form of a mater batch.  See ‘500, [0064] – [0067], [0076] – [0077].  The catalyst present in the master batch composition is an aromatic organic sulphonic acid compound.  See ‘500, [0033] – [0041] (emphasis).  The drying agent is to deactivate the water present in the composition so that no measureable free water content exists in the composition.  See ‘500, [0007] – [0009], [0012].  Thus, a drying agent will allow the deactivation of the remaining moisture present in the catalyst and resulting polymer composition will be identical to that of the polymer composition of the present invention.

Although ‘500 does not disclose a low water content of the catalyst of 0.1 wt. % or lower, based on the substantially identical silanol condensation catalyst masterbatch, matrix, a silane containing drying agent and at least one silanol condensation catalyst the Examiner has a reasonable basis to believe that the low water content claimed in the present invention is inherent in the catalyst disclosed by ‘500. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  However, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  See In re Rijckaert, 9 F.3d. 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)(reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessary due to optimization of conditions, not what was necessarily present in the prior art).  “To establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing describe in the reference, and that it would be so recognized by persons of ordinary skill.  Inherency, however, may not be established by probabilities or possibilities.  The mere fact that a certain thing may result from a given set of circumstances is not sufficient.'”  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51.  “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.”  Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).

Even if the disclosure of ‘500 does not satisfy the requirements of 35 USC 102(a)(1), it still would have been obvious to one of ordinary skill in the art to arrive at the claimed polymer composition, because it appears that the claimed polymer compositions are within the generic disclosure of ‘500 and a person of ordinary skill in the art would have expected all embodiment of ‘500 to have similar properties.  Applicant has not demonstrated that the differences, if any, between the claimed catalyst/polymer composition and the compositions/ catalyst disclosed by ‘500 give rise to unexpected results.  The evidence presented to rebut the prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.  See In re Dill and Scales, 202 USPQ 805 (CCPA 1979).

The Applicant argues that the claimed invention differs from ‘500 in that claimed invention requires the drying agent to be used on the catalyst prior to its incorporation in a catalyst masterbatch (which—just like ‘500—comprises another portion of the drying agent). Present claim 12 reads: mixing a polymer matrix with a silane containing drying agent; and adding at least one previously dried silanol condensation catalyst to said mixture of polymer matrix and silane containing drying agent to form said polymer composition. In response, the Examiner argue ‘500 teaches a polymer composition is prepared by adding an ethylene-acrylate copolymer, a sulfonic acid catalyst and a silane as a drying agent.  See ‘500, [0010], [0033] – [0036], [0064] – [0067].  The polymer composition is under the form of a mater batch.  See ‘500, [0064] – [0067], [0076] – [0077].  The catalyst present in the master batch composition is an aromatic organic sulphonic acid compound.  See ‘500, [0033] – [0041] (emphasis).  The drying agent is to deactivate the water present in the composition so that no measureable free water content exists in the composition.  See ‘500, [0007] – [0009], [0012].  Thus, a drying agent will allow the deactivation of the remaining moisture present in the catalyst and resulting polymer composition will be identical to that of the polymer composition of the present invention.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        


rdh